The writer is of the opinion that the findings of the jury and the evidence adduced upon the trial do not entitle the appellant to a reversal and rendition of judgment in its favor.
As to the question of pleading discussed *Page 260 
in the original opinion, I am of the opinion that under the general denial it is permissible to show that the injury was caused by some independent intervening agency, and not the original negligent act. This disproves that the negligent act pleaded by the plaintiff was the direct and proximate cause of the injury, and such evidence is admissible under the general denial. Railway Co. v. Parker, 50 Tex. 330; Railway Co. v. Washington, 94 Tex. 510, 63 S.W. 534; Railway Co. v. Johnson, 100 Tex. 237,97 S.W. 1039; Norton v. Railway Co., 108 S.W. 1044; Railway Co. v. Daniels, 1 Tex. Civ. App. 695, 20 S.W. 955; Railway Co. v. Washington,25 Tex. Civ. App. 600, 63 S.W. 538; Price v. Oil Co., 41 Tex. Civ. App. 47,90 S.W. 717; Railway Co. v. Taylor, 162 S.W. 967; Railway Co. v. Kjellberg,185 S.W. 430; Wade v. Railway Co., 110 S.W. 84.
I therefore concur in overruling the motions for rehearing and to certify.